 In the Matter of DOUGLAS AIRCRAFT COMPANY, INC. (SANTA MONICAPLANT)andINTERNATIONALUNION,UNITED AUTOMOBILE,AIRCRAFT& AGRICULTURAL IMPLEMENT WORKERS(UAW-CIO)Case No. 21-R-2108.-Decided May 5, 1944Messrs. Elwyn J.EagenandMartin Zimring,both of Los Angeles,Calif., for the Board.Mr. A. C. Galbraith,of Santa Monica, Calif., for the Company.Mr. Al Slater,of Los Angeles, Calif., for the I. B. E. W.Mr. Arthur Kearns,of Los Angeles, Calif., for the U. A. W.Mr. E. R. White,of Long Beach, Calif., for the, I. A. M.Mr. David V. Easton,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEInternational Union, United -Automobile, Aircraft & AgriculturalImplement Workers- (UAW-CIO), herein called the U. A. W., dulyfiled a petition alleging that a question affecting commerce had arisenconcerning the representation of employees of Douglas Aircraft Coin-pany, Inc.,, (SantaMonicaPlant), Santa Monica, California, hereincalled the Company.On December 10, 1943, before a hearing washeld, the Company, the U. A. W., International Brotherhood of Elec-tricalWorkers-L. U., B-11, A. F. of L., herein called the I. B. E. W.,International Association of Machinists, Local No. 1578, herein calledthe I. A. M., and the Regional Director for the Twenty-First Region(Los Angeles, California), entered into a "STIPULATION FORCERTIFICATION UPON CONSENT ELECTION."Pursuant to the Stipulation an election by secret ballotwas con-ducted on February 1, 1944, under the direction and supervision ofthe Regional Director, and a run-off election was conducted by saidRegional Director on February 8, 1944, among all hourly paid pro-duction and maintenance employees of the Company at its SantaMonica plant, including leadmen, spot, flash, and seam welders, de-partment and plant clericals, tool liaison employees, and 4-hour shift56 N. L.R. B., No. 56.281 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees not employed at "feeder" plants, but excluding those em-ployees for whom the'I. B. E. W. has been certified as exclusive collec-tive bargaining representative,' timekeepers, "feeder" plant employees,detached warehouse employees, school employees, plant-protection em-ployees, safety department employees, time and motion study em-ployees, truck transportation department employees (external trans-portation department), oxyacetylene, oxyhydrogen, and electric are,welders, gas flame cutters, beginner welders, administrative employees,confidential employees, and all supervisory employees with authorityto hire; promote, discharge; discipline, or otherwise effect changes inthe status of employees, or effectively recommend. such action,' to de-termine whether or not they,desired to be represented by the U. A. W.3Upon the conclusion of the run-off election, a "Tally of Ballots" wasfurnished to the parties in accordance with the Rules and Regulationsof the Board.' -'.The Tally shows that of the eligible voters, 87.8 percent cast validvotes, of which 46.7 percent were for the U. A. W., and 53.3 percentIagainst theU. A. W.5On February 13, 1944, the U. A. W. filed "Objection"s of UAW-CIOto Conduct of Run-Off Election and- to Conduct Affecting Results ofRun-Off Election."On February 26, 1944, the Company filed a "Re-ply to Objections of UAW-CIO to Conduct of Run-Off Election andto Conduct' Affecting Results of Run-Off Election." - On March 31,,1 944, the Regional Director issued and duly served upon the partiesa"Report on 'Objections," finding that the objections raised no sub-stantial or material issues with respect to the conduct of the ballotor to the.results of the run-off election, and recommending that theobjections be overruled.On'April 14, 1944, the U. A. W. filed withthe Board "Exceptions of UAW-CIO' to Report on Objections."- ,We have considered the objections of the U. A. W., the Company'sreply thereto, the Regional Director's report thereon, and the excep-tions of the U. A. W., and'for reasons stated in the Regional Director's1Matter of Douglas Aircraft Company Inc., (Santa Monica Plant),55 N. L'. R. B, No.277, Decision and Certification of Representatives issued April 24, 1944.-2 This voting group was determined in accordance with the terms of the Stipulation ofDecember 10, 1943, which provided for elections among groups of employees engaged inthe Santa Monica plant of the Company, similar to those in which elections were con-ducted in the Long Beach plant of the Company. SeeMatter of Douglas Aircraft Company,Tne.,54 N. L. It. B. 67.aThe election conducted on February 1, '1944, permitted the employees in this group toindicate whether they desired to be represented for the purposes of collective bargainingby the U. A W., the I. A. M, or neither of these organizations. The results of that' elec-tion indicated that 26 percent of the ballots were cast for the I. A. M , 34 3 percent werecast for the U. A. W, and 39.7 percent were cast for neither. Pursuant to Article III, Sec-tion 11, of the Board's Rules and Regulations, the I. A M was removed from the ballotIn the run-off election.'The Tally was dated February 8, 1944.aThe Tally further indicates that ballots equalling 2 6 percent of the total valid votescast were challenged, and ballots equalling 0 2 percent,of the total valid votes cast were void. DOUGLAS AIRCRAFT COMPANY, INC.283report, find that the objections raise no substantial or material issueswith respect to the conduct of the election held on'February 8, 1944,or to the Tally of Ballots issued as a result thereof.The objectionsare therefore overruled.Since no collective bargaining representative has been selected bya majority of the employees of the Company in the foregoing votinggroup, we shall dismiss the petition of the U. A. W.-for investigationand certification of employees of the Company.ORDERBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAt, and pursuant to Article III, Sections 9, 10, and 12, ofNational Labor Relations Board Rules and Regulations-Series 3,IT IS HEREBY ORDERED that the petition for investigation and certi-fication of representatives of employees of Douglas Aircraft Company,Inc., (Santa Monica Plant), Santa Monica, California, filed by Inter-national Union, United Automobile, Aircraft `& Agricultural Imple-ment Workers (UAW-CIO), be; and it hereby is, dismissed.